Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.  
Response to Amendments/Arguments
The amendments filed on 11/16/2021 have been entered. Claims 1-15 remain pending in the application. Claims 1, 8, 12, and 14 are being amended. Applicant's arguments filed on 11/16/2021 have been fully considered but they are moot because the amendments necessitated new ground of rejection or unpersuasive.

On pages 6-8 of Remarks, Applicant argues that Poole’s signal connectors are connected to signal filter 42 and current source and signal filter are parallel, therefore, Poole does not teach a circuit structure; a first signal connector and a second signal connector connected to the circuit structure. In response, the examiner notes that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See MPEP 2111. In this case, a “circuit structure” is interpreted as broadly as can reasonable be interpreted, i.e., the components of an electrical circuit, therefore Poole’s circuitry 40 meets this limitation and the argument is unpersuasive. 
Drawings
The drawings are objected to because figure 3, the elements 320 and 322 are not showing conductive pads properly as described in the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Poole (US 6098457A, “prior art of record”) in view of Faraldi et al. (US-9846069-B2, “Faraldi”).
Regarding claim 1, Poole in figures 1-3 discloses device (10) comprising: a circuit structure (circuitry 40); a first signal connector (28) and a second signal connector (30) connected to the circuit structure (40 plus conductive path including current source 32); and a fluid characteristic sensing projection (12,14,20)  comprising a first conductive component (22) connected to the first signal connector(28) and a second conductive component (24) connected to the second signal connector(30), wherein the first and second conductive components (24 and 22) are connected at one extremity (26); wherein the fluid characteristic sensing projection (12,14,20) is to receive, through the first signal connector (28), signals for estimation of fluid depth (Col.3 last paragraph and Col.4 first paragraph, constant current 50 is received through first connector) , and responsive to the to be received signals, signals indicative of a resistance (the measured voltage indicative of resistance via Ohm’s law , Col.3 last paragraph and Col.4 first paragraph) of the fluid characteristic sensing projection (12,14,20) and signals indicative of a temperature (Col.3 lines 48-58 discloses that signal filter 42 receive signals from connectors regarding temperatures of device 10 is exposed) of the fluid characteristic sensing projection (12,14,20) are to be directed via the second signal connector (30).
Poole fails to disclose an input/output (I/0) port on the circuit structure; the second conductive component is communicably connected to a conductive pad corresponding to a path to a ground, and the conductive pad is included in the input/output (I/O) port, wherein the to be received signals are directed from the I/0 port through the first signal connector, the first conductive component, the second conductive component, the second signal connector to the I/0 port and to the ground.  
Faraldi in figures 1-2 teaches an input/output (I/0) port (V+, at least Abstract or e.g.,C.1 L.37-39 and e.g., claim 1 the at least two output terminals corresponding to nodes on each end of the one of the resistor elements and claims 3 and 10) on the circuit structure (circuit structure 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Poole and Faraldi and use Faraldi’s input/output (I/0) port and conductive pad on Poole’s circuit structure, a conductive pad corresponding to a path to a ground as taught by Faraldi, and the conductive pad is included in the input/output (I/O) port, Poole’s first conductive component (22), Poole’s second conductive component (24), Poole’s second signal connector (30) to the I/0 port and to the ground as taught by Faraldi, Poole’s second conductive component (24) is communicably connected to I/O port wherein the to be received signals are directed from the I/0 port through first signal connector (28). One of ordinary skill in the art would know a ground circuit eliminates any stray currents that can arise to conductivity from the probes and associated traces and wires to electrical ground, i.e., reservoir body and other metal structures.
Claim 1 also is rejected under 35 U.S.C. 103 as being unpatentable over Poole (US 6098457A, “prior art of record”) in view of KUMADA et al. (JPH03172719A, “KUMADA”).
Poole fails to disclose an input/output (I/0) port on the circuit structure; the second conductive component is communicably connected to a conductive pad corresponding to a path to a ground, and the conductive pad is included in the input/output (I/O) port, wherein the to be received signals are directed from the I/0 port through the first signal connector, the first conductive component, the second conductive component, the second signal connector to the I/0 port and to the ground.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Poole and KUMADA and use KUMADA’s input/output (I/0) port on Poole’s circuit structure, a conductive pad corresponding to a path to a ground as taught by KUMADA, and the conductive pad is included in the input/output (I/O) port, Poole’s first conductive component (22), Poole’s second conductive component (24), Poole’s second signal connector (30) to the I/0 port and to the ground as taught by KUMADA, Poole’s second conductive component (24) is communicably connected to I/O port wherein the to be received signals are directed from the I/0 port through first signal connector (28). One of ordinary skill in the art would know a ground circuit eliminates any stray currents that can arise to conductivity from the probes and associated traces and wires to electrical ground, i.e., reservoir body and other metal structures.

Claims 2-3, and 6 rejected under 35 U.S.C. 103 as being unpatentable over Poole (US 6098457A, “prior art of record”) in view of Faraldi et al. (US-9846069-B2, “Faraldi”).
Regarding claim 2, Poole further discloses the first signal connector (28) and the second signal connector (30) are communicatively (via 42).

Regarding claim 3, Poole further discloses the first (22) and the second (24) conductive components are connected at the one extremity using a conductive connector (26).
Regarding claim 6, Poole further discloses the signals indicative of the resistance of the fluid characteristic sensing projection(12,14,20) and the signals indicative of the temperature of the fluid sensing projection(12,14,20) are to be used to yield a resistance value and a rate of change of temperature value (Col.3 last paragraph and Col.4 first paragraph: responsive to the to be received signals, signals indicative of a resistance of the fluid sensing projection are to be directed via the second signal connector, the measured voltage indicative of resistance via Ohm’s law and Col.3 lines 48-58 discloses that signal filter 42 receive signals from connectors regarding temperatures of device 10 is exposed).

Claims 4-5, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Poole and Faraldi in view of Chen et al. (US 20190162576 A1, “prior art of record”).
Regarding claim 4, Poole fails to disclose the first conductive component comprises silicon (Si).
However, Chen in Fig.8 teaches probe (26) comprising silicon (¶0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Chen’s silicon coating to Poole’s probes. One of ordinary skill in the art would know silicon’s coatings (also polysilicon’s coatings) are a better choice when there might be heat dissipation (as suggested by Chen in ¶0048) and therefore makes a device more reliable.
Regarding claim 5, Poole fails to disclose the first conductive component comprises polysilicon.
	However, Chen in Figs.1, 1A, 1B, and 8 teaches components (30, 530) comprising polysilicon probes (¶0048 and ¶0077).

Regarding claim 8, Poole discloses a fluid characteristic sensing device (10) comprising: a circuit structure (40);  a fluid characteristic sensing projection (12,14,20) connected to the circuit structure (40) of the fluid characteristic sensing device (10), the fluid characteristic sensing projection (12,14,20) comprising a first probe (22) and a second probe (24) connected to the circuit structure (40) at a first extremity (28) of the fluid characteristic sensing projection (12,14,20), the first and the second probes (22,24) connected together at a second extremity (26) of the fluid characteristic sensing projection (12,14,20), the first and the second probes (22,24); wherein the fluid characteristic sensing device (10) is to receive signals at the circuit structure (40) to enable determination of resistance and temperature (Col.3 lines 48-60 discloses that signal filter 42 receive signals from connectors 28 and 30 regarding resistivity of sensor 20 and temperatures of device 10 is exposed)  of the fluid characteristic sensing projection (12,14,20) of the fluid characteristic sensing projection (12,14,20), the received signals (via 42) to be directed from the circuit (40/42), through the first probe (28), through the second probe (30), back to the circuit (40/42) and out via the circuit structure (40), wherein the directed signals (via 42) are to be used to determine a rate of change of temperature of the fluid characteristic sensing projection (12,14,20- Col.3 lines 48-60 discloses that signal filter 42 receive signals from connectors 28 and 30 regarding resistivity of sensor 20 and temperatures of device 10 is exposed).
	Poole fails to disclose a conductive pad connected to the circuit structure; an input/output (1/O) port on the circuit structure; the first and the second probes comprising silicon (Si), the received signals to be directed from the I/O port on the circuit structure, through the first 
Faraldi in figures 1-2 teaches a conductive pad (RP1/PR2/GND) connected to the circuit structure (circuit structure including (R1/PR1/PR2)); an input/output (1/O) (V+, at least Abstract or e.g.,C.1 L.37-39 and e.g., claim 1 the at least two output terminals corresponding to nodes on each end of the one of the resistor elements and claims 3 and 10)  port on the circuit structure (R1/PR1/PR2); the received signals to be directed from the I/O port (V+) on the circuit structure (R1/PR1/PR2), through the first probe (electrode 18 connected to A, C.3 L.10-19), through the second probe ( electrode 22), back to the circuit structure (R1/PR1/PR2) and out via an interconnect (PR1) of the circuit structure (R1/PR1/PR2), wherein the second probe (22) is communicably connected to the conductive pad (RP1/PR2/GND) corresponding to a path to a ground (PR2/GND), and the interconnect (PR1) comprises the conductive pad (RP1/PR2/GND) that is included in the  I/O port (V+).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Poole and Faraldi and use Faraldi’s input/output (I/0) port V+ on Poole’s circuit structure 40, a conductive pad (such as Faraldi’s PR1/R1)connected to the circuit structure (40); the received signals to be directed from the I/O port V+ on the circuit structure (40), through the first probe (22), through the second probe (24), back to the circuit structure (40) and out via an interconnect (Faraldi’s PR1 to connect Poole’s probes 22 and 24) of the circuit structure (40), wherein the second probe (24) is communicably connected to the conductive pad (such as  Faraldi’s PR1) corresponding to a path to a ground, and the interconnect comprises the conductive pad that is included in the  I/O port as taught by Faraldi. One of ordinary skill in the art would know a ground circuit eliminates any stray currents 
Chen in Fig.8 teaches probe (26) comprising silicon (¶0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Chen’s silicon coating to Poole’s probes. One of ordinary skill in the art would know silicon’s coatings (also polysilicon’s coatings) are a better choice when there might be heat dissipation (as suggested by Chen in ¶0048) and therefore makes a device more reliable.
	Regarding claim 9, Poole fails to disclose the first and the second probes (22, 24) comprise a metal coated with Si.

	However, Chen in Figs.1, 1A, 1B, and 8 teaches components (30, 530) a metal coated with Si (¶0048 and ¶0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Chen’s silicon coating to Poole’s probes. One of ordinary skill in the art would know silicon’s coatings (also polysilicon’s coatings) are a better choice when there might be heat dissipation (as suggested by Chen in ¶0048) and therefore makes a device more reliable.
Regarding claim 10, Poole fails to disclose the Si comprises polysilicon.
	
	However, Chen in Figs.1, 1A, 1B, and 8 teaches Si (30, 530) comprising polysilicon (¶0048 and ¶0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Chen’s silicon coating to Poole’s probes. One of ordinary skill in the art would know silicon’s coatings (also polysilicon’s coatings) are a better choice 
	Regarding claim 13, Poole further discloses the first (22) and the second (24) probes are connected via a conductive connector (26).
	Regarding claim 14, Poole in figure 1 discloses device (10) comprising: a circuit structure (40); a first probe (22) and a second probe (24) connected via a conductive connector (26) at a lower portion of the first and the second probes (22,24); a first connector (28) to the first probe (22) arranged on circuit structure (40) of the device (10); a second connector (30) to the second probe (24) also arranged on the circuit structure (40); and wherein the first connector (28) is to signals (e.g., from sensor 20) to be directed through the first and the second probes (22, 24) to enable fluid characteristic sensing (for example in Col.3 lines 50-60 disclose a signal filter 42 is connected to the terminals 28 and 30 the resistivity of the sensor element 20, the temperatures to which the detector 10 may be exposed); and further wherein responsive to the signals to be received at the first connector (28), signals are to be directed via the first probe (22), the second probe (24), and the second connector (30) to enable determination of a resistance (sensor element 20) of the first and the second probes (22, 24), and determination of a rate of change of temperature (col.3 lines 50-60) of the first and the second probes (22,24).

	Poole fails to disclose 1) an input/output (1/0) port on the circuit structure wherein the second polysilicon probe is communicably connected to a conductive pad corresponding to a path to a ground, and the conductive pad is included in the I/O port; and further wherein responsive to the signals to be received at the 1/0 port, signals are to be directed via the first connector, first polysilicon probe, the second polysilicon probe, the second connector, and back to the 1/0 port and to the ground 2) polysilicon probes.
Faraldi in figures 1-2 teaches an input/output (1/0) port (V+) on the circuit structure (R1/PR1/PR2) wherein the second probe (22) is communicably connected to a conductive pad 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Poole and Faraldi and use Faraldi’s input/output (I/0) port V+ on Poole’s circuit structure 40, wherein Poole’s second probe (24) is communicably connected to a conductive pad as taught by Faraldi corresponding to a path to a ground, and the conductive pad is included in the I/O port; and further wherein responsive to the signals to be received at the 1/0 port, signals are to be directed via Poole’s first connector, first probe, Poole’s second probe, Poole’s second connector, and back to the 1/0 port and to the ground. One of ordinary skill in the art would know a ground circuit eliminates any stray currents that can arise to conductivity from the probes and associated traces and wires to electrical ground, i.e., reservoir body and other metal structures.
	Chen in Figs.1, 1A, 1B teaches polysilicon probes (¶0048 and ¶0077).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s polysilicon probes for Poole’s probes. One of ordinary skill in the art would know adding polysilicon’s high resistance conductors are a better choice when there might be heaty dissipation including in fluid reservoirs for the benefit of better protection and more reliable measuring device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poole and Faraldi in view of GE et al. (US-20170021626-A1,”prior art of record”).
Regarding claim 7, Poole fails to disclose a printing fluid reservoir.
GE at least in Abstract teaches measuring level of ink in printing fluid reservoir.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Poole, Faraldi, Chen in view of Baumgartner et al. (US 20160216712 A1, “Baumgartner”).
Regarding claim 11, Poole fails to further disclose the metal comprises steel.
However, Baumgartner teaches in ¶0126 that conductor further comprises steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Poole’s probes by Steel as taught by Baumgartner. One of ordinary skill in the art would know Steel’s high conductivity conductors have a better conductivity and less corrosively problem makes the system more reliable and efficient.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Poole, Faraldi, and Chen in view of GE.
Regarding claim 12, Poole fails further disclose the circuit board (42/40) of the fluid characteristic sensing device (10) enables a top-mount orientation.
However, GE disclose a top-mount orientation (212 on top of print head assembly 102/114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use top mount orientation for Poole’s circuit board as taught by GE. One of ordinary skill in the art would know it makes an easier installation and 
Regarding claim 15, Poole fails to disclose a printing fluid reservoir.
GE at least in Abstract teaches measuring level of ink in printing fluid reservoir.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Poole and GE and measure level of printing fluid or ink of GE using device of Poole. One of ordinary skill in the art would know the benefit of measuring level of printer’s inks to notify the user before printer is not usable and therefore makes printer more reliable and informative to user when the cartridge should be replaced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856